*472
ORDER

PER CURIAM.
Vanaja Penumacha (“Wife”) appeals from the trial court’s judgment of dissolution classifying and dividing marital assets.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.1(b).